DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 9,502,342).

a.	Re claim 1, Kim discloses a method of fabricating a semiconductor package, the method comprising: forming a first through hole TH (through substrate 210) that penetrates a package substrate 210 (see fig. 6 and related text; see remaining of disclosure for more details); coating a molding member on the package substrate to form a molding part 230; forming a second through hole TH (through 230) that penetrates the molding part and is connected to the first through hole; mounting the package substrate on a package 100 (see figs. 7-8 and related text); and placing an under-fill member 410&420 in the first through hole and the second through hole to fill a space between the package substrate and the package (see fig. 9 and related text).

b.	Re claim 6, the first through hole is formed after forming the molding part, and the second through hole and the first through hole are formed in a single process (see col. 10 ln. 34-59).

c.	Re claim 7, the second through hole and the first through hole have the same shape when viewed in a plan (implicit in view of figs. 2-3&6-9 and col. 10 ln. 34-59), and an inner wall of the second through hole and an inner wall of the first through hole are coplanar (in a vertical direction) with each other.

d.	Re claim 9, the package includes: a lower package substrate 110; a lower semiconductor chip 120 on the lower package substrate; and a lower molding part 130 that is on the lower package substrate and covers the lower semiconductor chip, wherein the package substrate is electrically connected to the lower package substrate through a plurality of connection terminals 300 that are between the package substrate and the lower package substrate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,502,342).

Re claim 12, Kim discloses all the limitation of claim 10 as stated above including that  the under-fill member contacts a bottom surface of the package substrate and a top surface of the lower molding part (see fig. 9), except explicitly that the under-fill member contacts an entire bottom surface of the package substrate. However, noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the underfill member as a thermally conductive and electrically insulating underfill and dispensed it such that its portion 410 contacts an entire bottom surface of the package substrate 210, and this in order to increase and maximize at least the heat dissipation interface between portion 410 substrate 210 for enhance heat dissipation (see MPEP 2144.I&II).

	 

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 2-5, 8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899